DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Disposition of the Claims
2.	The instant application was effectively filed on July 27, 2018, wherein claims 1-16 and 21-24 are pending and claim 17-20 are previously cancelled.

Response to Arguments



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1, 4, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), and Yamakawa (20150022898).
As to claim 1, Lacoste (Fig. 9a) discloses a laser beam scanning display device (heads up display that uses red, green, and blue lasers to project images to a user’s retina [0026,0114-0115]), comprising: 
an optical assembly consisted of a focusing lens (lenses L1, L2, and L3 focusing light onto mirrors M1, M2, and M3 [0117]), a beam combiner (mirrors M1, M2, and M3 combines the three laser sources into a single output to SLM [0118]), and a projection lens (lens L5 projects the output image to the user [0121]);
the laser beam scanning display device further comprising a laser emitter located at a focal point of the focusing lens (red, green, and blue laser diode sources [0115]), a micro-electromechanical assembly (spatial light modulators in the form of MEMS based actuators [0116]);
the laser emitter is configured to emit trichromatic laser signals (laser light source includes red, green, and blue laser diodes [0115]); 
the beam combiner is configured to converge the trichromatic laser signals irradiated via the focusing lens and reflect the converged signal to the micro-electromechanical assembly (mirrors M1, M2, and M3 reflect focused light from red, green, and blue laser sources received through lenses L1, L2, and L3 and converge them to the same path towards MEMS spatial light modulator SLM [0115-0118]).
Lacoste does not explicitly disclose the micro-electromechanical assembly is configured to scan the received convergent laser signal to generate a content to be 
Greenberg (Figs. 1-5) discloses a micro-electromechanical assembly is configured to scan the received convergent laser signal to generate a content to be displayed (mechanical micro mirrors of image scanner 118 scan the combined red, green, and blue input beam directing content to corresponding pixel locations [0075,0083-0084]) and display the content in augmented reality glasses (content is displayed in augmented reality glasses [0121]); and 
a first driver connected with the laser emitter, the first driver configured to drive the laser emitter to determine a number of times of glowing within a preset time period based on color values of various pixel points in the content to be displayed in three color channels corresponding respectively to three primary colors (intensity modulator 117 controls the driving timing of red, green, and blue laser diodes to direct the portions of the light beam with appropriate respective intensities corresponding to the image pixels of the image data [0074-0076,0083]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have scanned the received convergent laser signal to generate a content in augmented reality glasses as taught by Greenberg in the system of Lacoste. The suggestion/motivation would have been to provide an enhanced visual appearance through augmentation while maintaining a set position thus reducing required eye focus and eye fatigue [0011-0013].
Lacoste in view of Greenberg does not explicitly disclose the projection lens is configured to receive the content to be displayed from the micro-electromechanical assembly directly and display the content to be displayed on lenses of augmented reality glasses directly.
Mizuno (Fig. 1-3) discloses a head mounted display with a projection lens is configured to receive the content to be displayed from the micro-electromechanical assembly directly and display the content to be displayed on lenses of augmented reality glasses directly, wherein the content to be displayed is one or more frames of pictures to be viewed by a user (Para. [0026]-[0032]; The HUD device 100 of this embodiment is installed in the vehicle 200.  The HUD apparatus 100 comprises a projector unit 1 and a combiner 110. The projector unit 1 projects the laser light 300 from the optical unit toward the windshield 201 of the vehicle 200.  The projector unit 1 further scans the projected laser light 300 so as to superimpose and display the projected image within the field of view of the user. Para. [0042]-[0044]; The MEMS unit 30 is an image formation component that forms an image in each frame on the projection surface 111. Para. [0086] Also, the projector unit 1 (light projection device) further comprises the MEMS unit 30 (e.g., the image formation component) that forms the image in each frame on the projection surface 111 by projecting the laser light 300 from the LDs 11a to 11c (a plurality of light sources) onto the projection surface.  Thus, the projector unit 1 (light projection device) projects the laser light 300 outputted from the LDs 11a to 11c (a plurality of light sources) onto the projection surface 111, and displays the image in each frame on the projection surface 111). 
Mizuno in the system of Lacoste as modified by Greenberg. The suggestion/motivation would have been to create a faster optical system at with large eyebox at reduced size and bulk as well as to allow writing of multiple optical beams simultaneously [0004,0005,0007,0013].
Lacoste in view of Greenberg and Mizuno does not explicitly disclose converging the trichromatic laser signals into one convergent laser signal.
Yamakawa (Fig. 2) discloses a projection display device converging the trichromatic laser signals into one convergent laser signal (a plurality of beams of laser light R, G, and B are converged into a single laser light signal RGB [0041]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have converged the signals into one convergent laser signal as taught by Yamakawa in the system of Lacoste as modified by Greenberg and Mizuno. The suggestion/motivation would have been to consolidate image signals improving efficiency and simplicity.
As to claim 4, Lacoste does not expressly disclose a second driver connected with the micro-electromechanical assembly and configured to drive the micro-electromechanical assembly according to the received convergent laser signal. 
Greenberg (Figs. 1-5) discloses a second driver connected with the micro-electromechanical assembly and configured to drive the micro-electromechanical assembly according to the received convergent laser signal (driver 118 controls scanning of mechanical micro mirrors and their angles according to the light beam emitted from laser diodes [0074-0076,0083-0084]).
Greenberg in the system of Lacoste. The suggestion/motivation would have been to enables for projecting images onto specific/fixed locations on the eye retina reducing required eye focus and eye fatigue [0011-0013,0015].
As to claim 5, Greenberg (Figs. 1-5) discloses a controller connected with the first driver and the second driver respectively and configured to generate a first driving signal and a second driving signal to respectively drive the first driver and the second driver (image projection controller 112 generates control signals to drive laser driver 117 and mirror driver 118 [0076,0083,0084]). 
As to claim 8, Greenberg (Figs. 1-5) discloses the controller is further configured to send an angle adjustment instruction to the micro-electromechanical assembly, and the micro-electromechanical assembly is configured to adjust an angle of a reflecting mirror arranged therein based on a preset adjustment angle contained in the angle adjustment instruction, so that the micro-electromechanical assembly scans the convergent laser signal according to a preset shape and in a preset scanning manner (controller 112 controls mirror driver 118 to adjust angles of the reflecting mirror based on preset range of projection angles corresponding to pixel locations [0075,0084]).
As to claim 10, Lacoste (Fig. 9a) discloses a laser beam scanning display device according to claim 1 (see rejection of claim 1).
Lacoste does not expressly disclose augmented reality glasses, comprising: lenses, a glasses holder for holding the lenses, wherein: the laser beam scanning display device is arranged on an outer side of the glasses holder; and the lenses constitute a screen.
Greenberg (Figs. 1-5) discloses augmented reality glasses (head worn augmented reality glasses [0085,0117,0118,0121]), comprising: 
lenses (eyeglass lenses located in front of the user’s eyes within the field of view which act as the display region [0121]), 
a glasses holder for holding the lenses (eyeglass frame includes portion surrounding and holding front display lenses and side ears/arms extending to rest on the user’s ears [0117-0121]), wherein: 
the laser beam scanning display device is arranged on an outer side of the glasses holder (projection system 100 including laser diodes are positioned along the side ears/arms which extend to rest on the user’s ears to project images to the eyeglass lenses in the front of the user’s pupils [0117-0121]); and 
the lenses constitute a screen (eyeglass lenses serve as display devices reflecting projected images to the user’s pupils [0117-0121]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used lenses of augmented reality glasses to display as taught by Greenberg in the system of Lacoste. The suggestion/motivation would have been to provide an enhanced visual appearance through augmentation while maintaining a set position thus reducing required eye focus and eye fatigue [0011-0013].

s 2, 3, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), Yamakawa (20150022898), and Xu (20180035087).
As to claim 2, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose a safety monitoring assembly connected with the laser emitter and configured to control an operating state of the laser emitter based on a signal power of each laser signal of the obtained trichromatic laser signals.
Xu (Figs. 1-5) discloses a safety monitoring assembly connected with the laser emitter and configured to control an operating state of the laser emitter based on a signal power of each laser signal of the obtained trichromatic laser signals (laser safety circuit includes photodetectors 130 which detect power of each laser diode and controls latch 150 which controls switch 160 to selectively interrupt power applied to the laser diodes if the power exceeds a threshold level [0037-0040]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have included a safety monitoring assembly as taught by Xu in the system of Lacoste as modified by Greenberg and Mizuno. The suggestion/motivation would have been to ensure safe power levels for the human eye are not exceeded [0003,0040].
As to claim 3, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose the safety monitoring assembly is further configured to: control the laser emitter to emit the trichromatic laser signals if the signal power of each laser signal of the trichromatic laser signals is less than or equal to a preset safety power; and control 
Xu (Figs. 1-5) discloses the safety monitoring assembly is further configured to: control the laser emitter to emit the trichromatic laser signals if the signal power of each laser signal of the trichromatic laser signals is less than or equal to a preset safety power (if power of each red, green, and blue laser is less than a threshold value then switch 160 is in a state allowing power application to the lasers [0037-0040]); and 
control the laser emitter to stop emitting the trichromatic laser signals if the signal power of any laser signal of the trichromatic laser signals is greater than the preset safety power (if power of each red, green, and blue laser is greater than a threshold value then switch 160 is in a state interrupting power to the lasers [0037-0040]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have included controlled the safety monitoring assembly to disable lasers as taught by Xu in the system of Lacoste as modified by Greenberg and Mizuno. The suggestion/motivation would have been to ensure safe power levels for the human eye are not exceeded [0003,0040].
As to claim 11, Lacoste does not expressly disclose a first driver connected with the laser emitter and configured to drive the laser emitter to determine a number of times of glowing within a preset time period based on color values of various pixel points in the content to be displayed in three color channels corresponding respectively to three primary colors; and a second driver connected with the micro-electromechanical assembly and configured to drive the micro-electromechanical assembly according to the received convergent laser signal. 
Greenberg (Figs. 1-5) discloses a first driver connected with the laser emitter and configured to drive the laser emitter to determine a number of times of glowing within a preset time period based on color values of various pixel points in the content to be displayed in three color channels corresponding respectively to three primary colors (intensity modulator 117 controls the driving timing of red, green, and blue laser diodes to direct the portions of the light beam with appropriate respective intensities corresponding to the image pixels of the image data [0074-0076,0083]); and 
a second driver connected with the micro-electromechanical assembly and configured to drive the micro-electromechanical assembly according to the received convergent laser signal (driver 118 controls scanning of mechanical micro mirrors and their angles according to the light beam emitted from laser diodes [0074-0076,0083-0084]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to use a first and second driver to drive the laser emitter and MEMs assembly as taught by Greenberg in the system of Lacoste. The suggestion/motivation would have been to enables for projecting images onto specific/fixed locations on the eye retina reducing required eye focus and eye fatigue [0011-0013,0015].
As to claim 12, Lacoste does not expressly disclose a first driver connected with the laser emitter and configured to drive the laser emitter to determine a number of times of glowing within a preset time period based on color values of various pixel points in the content to be displayed in three color channels corresponding respectively to three primary colors; and a second driver connected with the micro-electromechanical 
Greenberg (Figs. 1-5) discloses a first driver connected with the laser emitter and configured to drive the laser emitter to determine a number of times of glowing within a preset time period based on color values of various pixel points in the content to be displayed in three color channels corresponding respectively to three primary colors (intensity modulator 117 controls the driving timing of red, green, and blue laser diodes to direct the portions of the light beam with appropriate respective intensities corresponding to the image pixels of the image data [0074-0076,0083]); and 
a second driver connected with the micro-electromechanical assembly and configured to drive the micro-electromechanical assembly according to the received convergent laser signal (driver 118 controls scanning of mechanical micro mirrors and their angles according to the light beam emitted from laser diodes [0074-0076,0083-0084]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to use a first and second driver to drive the laser emitter and MEMs assembly as taught by Greenberg in the system of Lacoste. The suggestion/motivation would have been to enables for projecting images onto specific/fixed locations on the eye retina reducing required eye focus and eye fatigue [0011-0013,0015]. 
As to claim 15, Lacoste in view of Greenberg, Mizuno, and Yamakawa discloses a laser beam scanning display device according to claim 2 (see rejection of claim 2).
Lacoste does not expressly disclose augmented reality glasses, comprising: lenses, a glasses holder for holding the lenses, wherein: the laser beam scanning display device is arranged on an outer side of the glasses holder; and the lenses constitute a screen.
Greenberg (Figs. 1-5) discloses augmented reality glasses (head worn augmented reality glasses [0085,0117,0118,0121]), comprising: 
lenses (eyeglass lenses located in front of the user’s eyes within the field of view which act as the display region [0121]), 
a glasses holder for holding the lenses (eyeglass frame includes portion surrounding and holding front display lenses and side ears/arms extending to rest on the user’s ears [0117-0121]), wherein: 
the laser beam scanning display device is arranged on an outer side of the glasses holder (projection system 100 including laser diodes are positioned along the side ears/arms which extend to rest on the user’s ears to project images to the eyeglass lenses in the front of the user’s pupils [0117-0121]); and 
the lenses constitute a screen (eyeglass lenses serve as display devices reflecting projected images to the user’s pupils [0117-0121]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used lenses of augmented reality glasses to display as taught by Greenberg in the system of Lacoste. The suggestion/motivation would have been to provide an enhanced visual appearance through augmentation while maintaining a set position thus reducing required eye focus and eye fatigue [0011-0013].
As to claim 16, Lacoste in view of Greenberg, Mizuno, and Yamakawa discloses a laser beam scanning display device according to claim 3 (see rejection of claim 3).
Lacoste does not expressly disclose augmented reality glasses, comprising: lenses, a glasses holder for holding the lenses, wherein: the laser beam scanning display device is arranged on an outer side of the glasses holder; and the lenses constitute a screen.
Greenberg (Figs. 1-5) discloses augmented reality glasses (head worn augmented reality glasses [0085,0117,0118,0121]), comprising: 
lenses (eyeglass lenses located in front of the user’s eyes within the field of view which act as the display region [0121]), 
a glasses holder for holding the lenses (eyeglass frame includes portion surrounding and holding front display lenses and side ears/arms extending to rest on the user’s ears [0117-0121]), wherein: 
the laser beam scanning display device is arranged on an outer side of the glasses holder (projection system 100 including laser diodes are positioned along the side ears/arms which extend to rest on the user’s ears to project images to the eyeglass lenses in the front of the user’s pupils [0117-0121]); and 
the lenses constitute a screen (eyeglass lenses serve as display devices reflecting projected images to the user’s pupils [0117-0121]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used lenses of augmented reality glasses to display as taught by Greenberg in the system of Lacoste. The suggestion/motivation would have been to provide an enhanced visual appearance through augmentation while maintaining a set position thus reducing required eye focus and eye fatigue [0011-0013].

s 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), Yamakawa (20150022898), and Bossoutrout (4,774,506).
As to claim 6, Lacoste (Fig. 9a) discloses content to be displayed is of a video type (content to be displayed is a succession of frame images forming a video frame [0047,0132,0134]).
Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose the device further comprises a transcoder connected with the controller and configured to transcode an original video content to generate a transcoded video content corresponding to the content to be displayed. 
Bossoutrout (Figs. 1,4) discloses the device further comprises a transcoder connected with the controller and configured to transcode an original video content to generate a transcoded video content corresponding to the content to be displayed (transcoding memory 12 connected with controller 6 transcodes original video content from image memory 5 to generate and output transcoded video [col. 5, lines 6-16]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have included a transcoder as taught by Bossoutrout in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to provide multiple image types making use of advantages of different presentation modes [col. 5, lines 13-21].
As to claim 7, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose a first memory connected with the transcoder and configured to store 
Bossoutrout (Figs. 1,4) discloses a first memory connected with the transcoder and configured to store the transcoded video content (transcoding memory 12 [col. 5, lines 6-16]); and 
a second memory connected with the transcoder and configured to store the original video content (image memory 5 [col. 5, lines 6-16]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have included a second memory with the transcoder as taught by Bossoutrout in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to provide multiple image types making use of advantages of different presentation modes [col. 5, lines 13-21].
As to claim 13, Lacoste does not expressly disclose the controller is further configured to send an angle adjustment instruction to the micro-electromechanical assembly; and the micro-electromechanical assembly is configured to adjust an angle of a reflecting mirror arranged therein based on a preset adjustment angle contained in the angle adjustment instruction, so that the micro-electromechanical assembly scans the convergent signal according to a preset shape and in a preset scanning manner.
Greenberg (Figs. 1-5) discloses the controller is further configured to send an angle adjustment instruction to the micro-electromechanical assembly; and the micro-electromechanical assembly is configured to adjust an angle of a reflecting mirror arranged therein based on a preset adjustment angle contained in the angle adjustment instruction, so that the micro-electromechanical assembly scans the convergent laser 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have adjusted mirror angle as taught by Greenberg. The suggestion/motivation would have been to provide correctly aligned and reproduced images thus enhancing visual appearance and reducing eye fatigue [0011-0013].
As to claim 14, Lacoste does not expressly disclose the controller is further configured to send an angle adjustment instruction to the micro-electromechanical assembly; and the micro-electromechanical assembly is configured to adjust an angle of a reflecting mirror arranged therein based on a preset adjustment angle contained in the angle adjustment instruction, so that the micro-electromechanical assembly scans the convergent signal according to a preset shape and in a preset scanning manner.
Greenberg (Figs. 1-5) discloses the controller is further configured to send an angle adjustment instruction to the micro-electromechanical assembly, and the micro-electromechanical assembly is configured to adjust an angle of a reflecting mirror arranged therein based on a preset adjustment angle contained in the angle adjustment instruction, so that the micro-electromechanical assembly scans the convergent laser signal according to a preset shape and in a preset scanning manner (controller 112 controls mirror driver 118 to adjust angles of the reflecting mirror based on preset range of projection angles corresponding to pixel locations [0075,0084]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have adjusted mirror angle as taught by Greenberg. .

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), Yamakawa (20150022898), and Haran (20180164579).
As to claim 9, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose calculating an error angle between an actual adjustment angle of the reflecting mirror and the preset adjustment angle; and calibrate an adjustment angle of the reflecting mirror based on the preset adjustment angle and the error angle. 
Haran discloses calculating an error angle between an actual adjustment angle of the reflecting mirror and the preset adjustment angle; and calibrate an adjustment angle of the reflecting mirror based on the preset adjustment angle and the error angle (angle calibration of MEMs micro mirror devices is performed correcting an angle based on an error angle difference between a desired set angle and the actual angle [0023,0029]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have calibrated MEMs angle as taught by Haran in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to ensure correct image display by correcting incorrectly angled light reflections.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), Yamakawa (20150022898), and Gibeau (5,614,961).
As to claim 21, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose the laser emitter comprises N laser emitting tubes and N frequency multiplying circuits connected respectively with the N laser emitting tubes.
Gibeau discloses laser emitter comprises N laser emitting tubes and N frequency multiplying circuits connected respectively with the N laser emitting tubes (each of N laser sources has a corresponding harmonic converter which acts as a frequency multiplying circuit [col. 12, lines 22-30; col. 12, line 66-col. 13, line 2; col. 13, lines 16-20; claim 5]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided frequency multiplying circuits as taught by Gibeau in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to improve video and graphics image projection for high resolutions at low cost [col. 3, lines 23-30].

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), Yamakawa (20150022898), and Eberl (20020036750).
As to claim 22, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose wherein a signal power of a laser signal emitted by each laser emitting tube in the laser emitter is lower than 0.385 mw.
Eberl discloses a signal power of a laser signal emitted by each laser emitting tube in the laser emitter is lower than 0.385 mw (light sources for projecting light into eyes is set at any value under 0.300 mw [0141]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have kept laser power under 0.300 mw as taught by Eberl in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to be safe and prevent damage to the eye [0141].
As to claim 23, Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose wherein the signal power of the laser signal is 0.27 mw.
Eberl discloses a signal power of the laser signal is 0.27 mw (light sources for projecting light into eyes is set at any value under 0.300 mw [0141]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have kept laser power under 0.300 mw as taught by Eberl in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to be safe and prevent damage to the eye [0141].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (20120002256) in view of Greenberg (20170068091), Mizuno (20180131911), Yamakawa (20150022898), and Stephenson (20150036221).
As to claim 24, Lacoste (Fig. 9a) discloses the focusing lens is a transmission-type lens or a reflection-type lens (focusing lenses L1-L3 are transmission type lenses focusing by passing light through [0115-0118]).
Lacoste in view of Greenberg, Mizuno, and Yamakawa does not expressly disclose wherein the transmission-type lens comprises a plano-convex lens, a positive concavo- convex lens, or aspheric lens, and the reflection-type lens comprises a reflecting lens.
Stephenson discloses transmission-type lens comprises a plano-convex lens, a positive concavo- convex lens, or aspheric lens (transmission-type focusing lens is formed as an aspheric correction lens [0055]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used an aspheric lens as taught by Stephenson in the system of Lacoste as modified by Greenberg, Mizuno, and Yamakawa. The suggestion/motivation would have been to correct optical aberrations allowing the laser to be brought into sharp focus [0055].


Conclusion
11.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628